Citation Nr: 1000042	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  07-00 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for post-concussion 
syndrome.

2.  Entitlement to service connection for a low back 
disability.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs




WITNESSES AT HEARING ON APPEAL

Appellant and A.F.


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to 
August 1969.

This appeal to the Board of Veterans' Appeals (Board) arises 
from two rating decisions.  In a September 2005 rating 
decision, the RO denied service connection for a low back 
disability characterized as a back injury and entitlement to 
a TDIU.  In October 2005, the Veteran filed a notice of 
disagreement (NOD).  A statement of the case (SOC) was issued 
in October 2006, and the Veteran filed a substantive appeal 
(via a VA Form 9, Appeal to the Board of Veterans' Appeals) 
in December 2006.  

In an October 2007 rating decision, the RO, inter alia, 
denied service connection for post-concussion syndrome and 
tinnitus.  In February 2008, the Veteran filed a NOD.  A SOC 
was issued in October 2008, and the Veteran filed a 
substantive appeal (via a VA Form 9, Appeal to the Board of 
Veterans' Appeals) in December 2008.

In June 2009, the Veteran testified during a hearing before 
the undersigned Veterans Law Judge at the RO; a transcript of 
that hearing is of record.

The Board's decision addressing the claims for service 
connection for post-concussion syndrome and a low back 
disability are set forth below.  The claims for service 
connection for tinnitus and for a TDIU are addressed in the 
remand following the order; those matters are being remanded 
to the RO, via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant when further 
action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate each claim have been accomplished.

2.  In October 1967, while on active duty, the Veteran 
attempted to negotiate a stairway and fell.  As the evidence 
of record fails to conclusively establish that the Veteran 
was intoxicated at the time of the accident, the accident was 
not the result of willful misconduct.

3.  The Veteran has a current diagnosis of post-concussion 
syndrome that has been related by competent medical personnel 
to the October 1967 accident that occurred while the Veteran 
was on active duty.

4.  While the Veteran says he has experienced low back pain 
since his active duty service, a low back disability was 
first diagnosed many years after the Veteran's discharge from 
service, and there is no competent evidence or opinion of a 
medical relationship between any such current disability and 
the Veteran's military service.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, 
the criteria for service connection for post-concussion 
syndrome are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2009).

2.  The criteria for service connection for a low back 
disability are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist
	
The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, in an October 2004 pre-rating letter, the RO 
provided notice to the Veteran regarding what information and 
evidence was needed to substantiate his claim for service 
connection for a low back disability.  This letter also 
informed the Veteran of what information and evidence must be 
submitted by the appellant and what information and evidence 
would be obtained by VA.  The September 2005 rating decision 
reflects the initial adjudication of the claim for service 
connection for a low back disability after issuance of the 
letter.  In a January 2007 pre-rating letter, the RO provided 
notice to the Veteran regarding what information and evidence 
was needed to substantiate his claim for service connection 
for residuals of a concussion.  The October 2007 rating 
decision reflects the initial adjudication of the claims for 
service connection for residuals of a concussion after 
issuance of the letter.  Hence, the supplied letters-which 
meet Pelegrini's content of notice requirements-also meet 
the VCAA's timing of notice requirement.

The Board notes that in a March 2009 post-rating letter the 
RO notified the Veteran regarding VA's  assignment of 
disability ratings and effective dates (in the event service 
connection is granted).  However, the timing of this notice-
after the last adjudication of the claim-is not shown to 
prejudice the Veteran.  Because the Board  herein denies the 
claims for service connection for a low back disability, no 
disability rating or effective date is being, or is to be, 
assigned in relation to that claim.  Accordingly, there is no 
possibility of prejudice to the Veteran under the notice 
requirements of Dingess/Hartman.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters herein decided.   Pertinent medical 
evidence associated with the claims file consists of service, 
VA and private treatment records, and the report of a 
January 2007 VA examination.  Also of record and considered 
in connection with the appeal is the transcript of the 
Veteran's June 2009 Board hearing, along with various written 
statements provided by the Veteran, and by his 
representative, on his behalf.  The Board also finds that no 
additional RO action to further develop the record is 
warranted.

The Board acknowledges that the Veteran has not undergone VA 
examination to obtain a medical opinion regarding his claimed 
low back disability.  The Board emphasizes, however, that the 
claim regarding the low back disability is for service 
connection.  As explained  in more detail below, a low back 
disability was not diagnosed until many years post service, 
and there is no medical suggestion whatsoever that the 
claimed low back disability had its onset in service, as 
alleged.  As the current record does not reflect even a prima 
facie claim for service connection for a low back disability, 
VA is not required to obtain a medical opinion commenting 
upon the etiology of this claimed disability.  See 38 
U.S.C.A. § 5103A(d); Wells v. Principi, 326 F. 3d. 1381, 1384 
(Fed. Cir. 2003).  See also Duenas v. Principi, 18 Vet. App. 
512 (2004) (per curium).

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the Veteran has been notified and made aware of the evidence 
needed to substantiate these claims, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with either claim.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the claims herein decided,  at 
this juncture.  See  Mayfield v. Nicholson, 20 Vet. App. 537, 
543 (2006) (rejecting the argument that the Board lacks 
authority to consider harmless error).  See also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

A.  Post-Concussion Syndrome

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge from service when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service treatment records show that in October 1967, the 
Veteran attempted to negotiate a ladder and fell.  He was 
hospitalized for three days and was discharged with a 
diagnosis of cerebral concussion.

In this case, the RO found that the Veteran's October 1967 
accident was the result of willful misconduct and therefore 
denied service connection for post-concussion syndrome.  
According to 38 U.S.C.A. § 1110, no compensation shall be 
paid if a disability is a result of the veteran's own willful 
misconduct or abuse of alcohol or drugs.  However, the simple 
drinking of alcoholic beverage is not itself willful 
misconduct.  38 U.S.C. § 3.301(c)(2).  If, in the drinking of 
a beverage to enjoy its intoxicating effects, intoxication 
results proximately and immediately in disability, the 
disability will be considered the result of the person's 
willful misconduct.  38 U.S.C. § 3.301(c)(2).  The Board 
observes that in the October 1967 treatment note created at 
the time of the Veteran's accident, the treating examiner 
stated that the Veteran was "known to be under the influence 
of alcohol (unknown quantity, but without much doubt-too 
much) since early this afternoon."  However, the examiner 
did not indicate that he personally observed the Veteran to 
be intoxicated.  No blood alcohol readings are of record.  
Additionally, the October 1967 hospitalization record created 
at the time of the accident contains the typed notation "LOD 
NOT MISCONDUCT."  As such, the Board finds that the 
October 1967 accident was not a result of the Veteran's 
willful misconduct, and that, therefore, a claim for service 
connection-here, for post-concussion syndrome-on  the basis 
of the October 1967 accident is not legally precluded.

Here, the record also includes a medical basis for a finding 
that the in-service accident has resulted in  current 
disability.  The Veteran was afforded a VA examination in 
January 2007.  The examiner commented on the Veteran's 
service treatment records.  After examining the Veteran, the 
examiner provided diagnoses of post-concussion syndrome with 
hyperirritability, situational depression, and probable 
functional dyslexia.  He opined that it was as likely as not 
that the Veteran experienced a significant change in central 
nervous system activity as a result of his concussion, and 
the symptoms that the Veteran experienced were consistent 
with post-concussion syndrome.  Significantly, there is no 
contrary medical opinion.   While the VA examiner's opinion 
is not definitive, it has been expressed in terms sufficient 
to permit application of the benefit-if-the-doubt doctrine.

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant. 38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102.  See also Gilbert v. Derwinski, 1 
Vet. App. 49, 53-56 (1990).

Given the totality of the evidence, to particularly include 
the service medical records showing a cerebral concussion, as 
well as the uncontradicted January 2007 VA opinion in favor 
of the claim, and resolving all reasonable doubt on the 
question of medical nexus in the Veteran's favor, the Board 
finds that the criteria for service connection for post-
concussion syndrome are met.

B.  Low Back Disability

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge from service when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be presumed, for certain chronic 
diseases, such as arthritis, which develop to a compensable 
degree (10 percent for arthritis) within a prescribed period 
after discharge from service (one year for arthritis), 
although there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 ; 38 C.F.R. §§ 3.307, 3.309..  Also, while 
the disease need not be diagnosed within the presumptive 
period, it must be shown, by acceptable lay or medical 
evidence, that there were characteristic manifestations of 
the disease to the required degree.  38 C.F.R. § 3.307(c).

Considering the claim for service connection in light of the 
above, the Board finds that the claim must be denied because 
the preponderance of the evidence establishes that the 
criteria for service connection for a low back disability are 
not met.

The Veteran's service treatment records are negative for any 
signs, symptoms, or complaints of a low back disability.  The 
report of  the August 1969 separation examination report 
includes a notation  that the Veteran's spine was normal.

In December 1985, a private examiner observed that the 
Veteran had lower back pain.  Additional private treatment 
notes from 1986 through 2004 show that the Veteran was seen 
regularly for low back pain.  In September 1993, a private 
examiner noted that the Veteran strained his back while 
lifting a trailer.  Additional notes from November and 
December 1993 reveal that the Veteran lifted a 4-cylinder 
engine and 90-pound sacks of cement.  An X-ray taken in 
February 1996 showed mild degenerative osteoarthritic changes 
that were moderate at the L5-S1 level.  The Veteran received 
a nerve root block with epidural steroid injections in April 
and May 1996.  Magnetic resonance imaging (MRI) conducted in 
May 1996 revealed spinal canal stenosis, most pronounced at 
L4-L5, and to a lesser degree at L3-L4.  In November 1996, 
the Veteran underwent decompressive lumbar surgery.  A 
medical history recorded in connection with this history 
indicates that the Veteran injured his back in 1978.

The Veteran applied for Worker's Compensation in 
November 1999.  On his application, he said that he stepped 
off a ladder into a hole and hurt his back.  He indicated 
that he injured the same area 21 years previously in 1978.

In April 2003, a private examiner noted that the Veteran fell 
on a metal chair about three weeks previously.  The Veteran 
reported that his tailbone was cracked.  A VA treatment note 
from February 2004 indicated that the Veteran suffered a 
trauma in 1972.

The Veteran stated in October 2004 that he injured his back 
in 1967 while serving aboard the U.S.S. Tanner.  He said that 
he had suffered from chronic back problems since that 
incident.

In December 2004, the Veteran told a VA examiner that his 
back pain began 30 years previously and worsened after a work 
accident in 1975.  In April 2006, the Veteran told a VA 
examiner that the first time he complained of low back pain 
was after a fall during his active service.

During the  June 2009 Board hearing, the Veteran testified 
that in 1967, he drank beer while at a division party in 
Guam.  He said that he returned to the ship and headed to his 
workstation when his feet slipped.  He related that he was 
wearing wet flip-flops.  He said that there was no mention in 
his service medical records of a low back injury because 
service medical personnel did not check his low back.  He 
indicated that his back did not really bother him until he 
got out of the service and went to work.  He said that the 
more he worked, the worse his back became.  He testified that 
he had a work accident post-service.

The evidence of record clearly establishes that the Veteran 
has a current low back disability, as reflected, for  
example, in the report of a February 1996 X-ray which 
revealed mild degenerative osteoarthritic changes that were 
moderate at the L5-S1 level.  However, the record simply 
fails to establish that the current  low back disability is 
medically related to any incident of service.

As indicated above, the service treatment records are 
completely negative for any signs, symptoms, or diagnoses, 
pertaining to the low back. The August 1969 separation 
examination report indicates that the Veteran's spine was 
normal at the time of his discharge.  Thus, there is no 
medical documentation of a low back injury during the 
Veteran's service.

The Board further notes that there was no medical indication 
of a low back disability until many years after service.  
While the Veteran has asserted that his back was injured 
during an in-service accident in 1967, and he is competent to 
report an injury, medical records from the accident are 
negative for any signs of a back injury.  The Board finds the 
service treatment records to be probative evidence that the 
Veteran's back was not injured during his active duty as the 
medical records of the 1967 accident were created at the time 
of the accident by medical professionals during the course of 
administering treatment to a patient who had just suffered a 
fall.  The Board finds the Veteran's assertions that he 
injured his back during a 1967 fall to be less probative than 
the 1967 medical records as the Veteran made his assertions 
in 2009-made in connection with a claim for benefits over 40 
years after the accident occurred.  According to the history 
given in the private medical treatment records, the Veteran's 
back pain dates from a work-related accident that occurred in 
1972 or 1975-at least three years after the Veteran left 
active duty.  

Moreover, an actual documented diagnosis of osteoarthritic 
changes does not  appear in the medical evidence until  
February 1996-approximately 27 years after the Veteran's 
discharge from service.  The Board notes that the passage of 
many years between discharge from active service and the 
medical documentation of a claimed disability is a factor 
that tends to weigh against a claim for service connection.  
See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

Further, the Board notes that none of the medical records 
include any medical comment or opinion even suggesting that 
the Veteran's low back disability had its onset in or is 
otherwise medically related to his active duty service, and 
neither the Veteran nor his representative has presented or 
identified any such evidence or opinion.  Without competent 
evidence that there exists of a medical relationship between 
the Veteran's current low back disability and his active 
service, service connection cannot be granted.

Finally, the Board notes that, as regards any direct 
assertions by the Veteran and his representative that there 
exists a medical nexus between the low back disability 
diagnosed post service and active duty service, such 
assertions provide no basis for allowance of the claim.  The 
matter of medical etiology of current back disability  is a 
matter within the province of trained medical professionals.  
See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the 
appellant and his representative are not shown to be other 
than laypersons without appropriate medical training and 
expertise, neither is competent to render a probative 
(persuasive) opinion on the  medical matter upon which this 
claim turns..  See, e.g., Bostain v. West, 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  Hence, the lay 
assertions in this regard have no probative value.

For all the foregoing reasons, the Board finds that the claim 
for service connection for a low back disability must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, no competent, probative evidence supports 
the claim, that doctrine is not applicable.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).


ORDER

Service connection for post-concussion syndrome is granted.

Service connection for a low back disability is denied.




REMAND

The Board's review of the claims file reveals that further RO 
action on the claim for service connection for tinnitus 
warranted.

VA will provide a medical examination or obtain a medical 
opinion if the record, including lay or medical evidence, 
contains competent evidence of a disability that may be 
associated with an event, injury, or disease that occurred in 
service, but the record does not contain sufficient medical 
evidence to decide the claim.  38 U.S.C.A. § 5103A(d) (West 
2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The 
threshold for determining whether the evidence "indicates" 
that there "may" be a nexus between a current disability 
and an in-service event, injury, or disease is a low one.  
McLendon, 20 Vet. App. at 83.  Under the circumstances of 
this case, the Board finds that medical examination and an 
opinion by an appropriate ear, nose and throat (ENT) 
physician would be helpful in resolving the claim for service 
connection for tinnitus.

As discussed previously, service treatment records show that 
in October 1967, while on active duty, the Veteran fell down 
a ladder.  The hospital record created at the time listed a 
diagnosis of a cerebral concussion.  In January 2007, a VA 
examiner provided a current diagnosis of post-concussion 
syndrome.  

The Veteran's assertions of ringing in the ears, and the 
current diagnosis of post-concussion syndrome, taken together 
with the records of the Veteran's October 1967 accident, 
suggests that Veteran may have current tinnitus related to 
service.  However, the record includes no actual opinion 
addressing the medical relationship, if any, between current 
tinnitus, and service.  Under these circumstances, the Board 
finds that a medical opinion-based on full consideration of 
the Veteran's documented medical history and assertions, and 
supported by clearly-stated rationale-would be helpful in 
resolving the claim for service connection.  See 38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

The Veteran is hereby advised that failure to report to the 
scheduled examination, without good cause, may result in 
denial of the claim for service connection for tinnitus (as 
the original claim will be considered on the basis of the 
evidence of record).  See 38 C.F.R. § 3.655.  Examples of 
good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  If the Veteran fails to report to any 
scheduled examination, the RO should obtain and associate 
with the claims file (a) copy(ies) of the notice(s) of the 
date and time of the examination sent to him by the pertinent 
VA medical facility.

Additionally, the record reflects that there are outstanding 
VA medical records which may be pertinent to the claims 
remaining on appeal.  In this regard, it appears that the 
Veteran receives treatment at VAMC Roseburg.  While the 
claims file currently includes outpatient treatment records 
from VAMC Roseburg dated from April 2005 to November 2006, 
more recent records of VA treatment are available.  The Board 
emphasizes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Hence, the RO should obtain any records of 
treatment from VAMC Roseburg, since November 2006, following 
the current procedures prescribed in 38 C.F.R. § 3.159(c) as 
regards requests for records from Federal facilities.

To ensure that all due process requirements are met, and that 
the record before the examiner is complete, the RO should 
also give the Veteran another opportunity to provide 
information and/or evidence pertinent to the claim on appeal.  
The notice letter to the Veteran should explain that he has a 
full one-year period for response.  See 38 U.S.C.A. 
§ 5103(b)(1) (West 2002); but see also 38 U.S.C.A. 
§ 5103(b)(3) (West Supp. 2009) (amending the relevant statute 
to clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).

After providing the required notice, the RO should attempt to 
obtain any additional evidence for which the Veteran provides 
sufficient information, and, if needed, authorization, 
following the current procedures prescribed in 38 C.F.R. 
§ 3.159 (2009).  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claim Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2009).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.

As a final matter, the Board also points out that, as any 
decision with respect to the claim for service connection may 
affect the Veteran's claim for a TDIU, this claim is 
inextricably intertwined with the claim for service 
connection.  See Parker v. Brown, 7 Vet. App. 116 (1994); 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues 
are "inextricably intertwined" when they are so closely 
tied together that a final Board decision cannot be rendered 
unless both are adjudicated).  As the claims should be 
considered together, it follows that, any Board action on the 
TDIU claim, at this juncture, would be premature.  Hence, a 
remand of this matter is warranted, as well.

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should obtain from the VAMC 
Roseburg all outstanding pertinent records 
of evaluation and/or treatment of the 
Veteran, since November 2006.  The RO must 
follow the procedures set forth in 38 
C.F.R. § 3.159(c) as regards requesting 
records from Federal facilities.  All 
records and/or responses received should 
be associated with the claims file.

2.  The RO should send to the Veteran and 
his representative a letter requesting 
that the Veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the claim 
on appeal that is not currently of record.  

The RO should also clearly explain to the 
Veteran that he has a full one-year period 
to respond (although VA may decide the 
claim within the one-year period).

3.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified, following the current 
procedures set forth in 38 C.F.R. § 3.159. 
 All records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the Veteran and his 
representative of the records that were 
not obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

4.  After all records and/or responses 
received from each contacted entity have 
been associated with the claims file, the 
RO should arrange for the Veteran to 
undergo VA examination, by an appropriate 
physician, at a VA medical facility.  The 
entire claims file, to include a complete 
copy of the REMAND, must be made available 
to the physician designated to examine the 
Veteran, and the report of examination 
should include discussion of the Veteran's 
documented medical history and assertions.  
All appropriate tests and studies should 
be accomplished (with all results made 
available to the examining physician prior 
to the completion of his or her report), 
and all clinical findings should be 
reported in detail.

The examiner should clearly identify 
whether the Veteran has current tinnitus.  
Then,  the examiner should provide an 
opinion, consistent with sound medical 
judgment, as to whether it is at least as 
likely as not (i.e., there is a 50 percent 
or greater probability) that the 
disability had its onset in or is 
medically related to service-in 
particular, to the October 1967 accident..

The physician should set forth all 
examination findings, along with complete 
rationale for the conclusions reached, in 
a printed (typewritten) report.

5.  If the Veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file a copy 
of any notice(s) of the date and time of 
the examination sent to the Veteran by the 
pertinent VA medical facility.

6.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims for 
service connection for tinnitus and for a 
TDIU on appeal in light of all pertinent 
evidence and legal authority.

8.  If the benefits sought on appeal 
remain denied, the RO must furnish to the 
Veteran and his representative an 
appropriate supplemental SOC that includes 
clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The Veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


